



Exhibit 10.1


April 26, 2016


Stephanie Ferris


Re:     Confirmation Letter




Dear Stephanie:


On behalf of Mark Heimbouch, it is my pleasure to provide you with this letter
formalizing your position as Chief Financial Officer. In your new position, you
will also be a member of the Executive Committee at Vantiv. You are scheduled to
start your new position effective April 26, 2016.


Compensation
Your annualized salary will be $330,000, which is payable in accordance with our
Company’s regular payroll practices.


Variable Compensation Plan
You will continue to be eligible to participate in Vantiv’s Variable
Compensation Plan, which is an annual incentive plan that is paid based on the
Company’s achievement of established financial goals and your achievement of
individual goals. Your target bonus opportunity will be 75% of your base salary.
The actual payout, if any, may be less than or greater than your target
depending on the level at which Vantiv achieves its annual goals and the
achievement of your individual performance objectives, which will be established
by you and your manager.


Equity Award
Initial Award. Subject to the approval of Vantiv’s Compensation Committee, you
will receive a restricted stock award with a fair market value equal to $250,000
on the date of the grant. The entire award will cliff vest on the third
anniversary of the grant date, subject to your continued service on such date.
The grant date of your award will be the date of the Board of Directors’ April
26, 2016 meeting. The award will be made pursuant to the Vantiv, Inc. 2012
Equity Incentive Plan or successor plan and is further conditioned upon your
review and acceptance of Vantiv’s RSA Agreement. The RSA Agreement will include
non-solicitation and non-compete provisions.


Subsequent Awards. Commencing with the annual award cycle in February 2017, you
will continue to be eligible for annual grants of equity awards or other
long-term incentive awards in amounts and on terms and conditions determined by
Vantiv’s management and approved by the Vantiv Board of Directors or its
Compensation Committee. While there can be no guarantee, it is expected that
positions at your level will typically be eligible to receive additional equity
grants targeted at 200% of your base salary. Based upon your current base salary
the targeted annual equity award would be the equivalent of $660,000.


Severance Pay
You have been identified as a Participant in the Vantiv, LLC Executive Severance
Plan (the “Severance Plan”) at the Executive Officer level. Accordingly, any
severance benefits to which you may be entitled shall be governed by the terms
of the Severance Plan and will be further conditioned upon your timely execution
of a waiver and release of all claims arising out of your employment with
Vantiv, or its affiliates, in a form that is reasonably acceptable to the Chief
Legal Officer.


Section 16 Filings
As an executive officer of Vantiv, you will be required to file reports with the
Securities and Exchange Commission (SEC) reflecting your ownership of, and any
transaction in, Vantiv equity securities. An initial ownership report, a Form 3,
is due within 10 days of your new position start date and will report your
ownership of Vantiv equity securities as of your new position date. Subsequent
transactions in Vantiv equity securities, such as grants, exercises, purchases,
sales or other transfers, must be reported to the SEC in a Form 4 filing by the
second business day following the date of the transaction. As an administrative
convenience, Vantiv will file these reports on your behalf with the SEC. You
have already authorized us to obtain SEC filing codes for you and to make
filings on your behalf by signing a Power of Attorney.


At-Will Statement
As with all positions at Vantiv, each of us is employed on an at-will basis and
no part of this letter should be construed as a contract or guarantee of
continued employment for any period of time. Vantiv and each employee may
terminate employment at any time. No statement in this letter or otherwise
should be considered a contract of employment unless it is made in writing and
signed by the Chief Executive Officer of Vantiv.





--------------------------------------------------------------------------------








Acknowledgement
You acknowledge and agree that you are not under any contractual restrictions
that would impact your ability to perform this position.  You further
acknowledge that no one at Vantiv has made any representations or assurances to
this effect.  You also acknowledge and understand that the use or disclosure of
any confidential information or trade secret of any former employer is strictly
prohibited.


To indicate your acknowledgement of this confirmation letter, please sign, date
and return this letter via scanned email to Kim.Martin@vantiv.com.




Sincerely,




/s/ Kim Martin
Kim Martin
Chief Human Resources Officer




Enclosures: Restricted Share Award Agreement, Executive Severance Plan, Stock
Ownership Guidelines




/s/ Stephanie Ferris
 
4/26/2016
Stephanie Ferris Signature
 
Date










